United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 18, 2005

                                                           Charles R. Fulbruge III
                              No. 04-30430                         Clerk



RALEIGH E. GUYNES; RALEIGH E. GUYNES IRA,

                                              Plaintiffs - Appellants
versus

STANFORD GROUP COMPANY; ET AL,

                                                             Defendants
STANFORD GROUP COMPANY,

                                                 Defendant - Appellee



             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                          (No. 2:03-CV-1665-B)



Before WIENER, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:1

         Prior to reaching the merits of an appeal, we must determine,

sua sponte, whether we have appellate jurisdiction.2       The parties

have drawn our attention to the fact that no final judgment

pursuant to 28 U.S.C. § 1291 has been entered dismissing defendant




     1
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
       Hernandez v. Tex. Dep’t of Protective & Regulatory Servs.,
380 F.3d 872, 878 (5th Cir. 2004).
Steven Boatner.3   When there are multiple parties to an action, an

order of judgment dismissing claims as to some, but not all,

parties does not result in a final judgment reviewable in this

court absent a certification by the district court under Federal

Rule of Civil Procedure 54(b).4       Although the district court’s

order was labeled “Final Judgment” and dismissed “all claims,” it

did so as to “the” defendant (singular).     Steven Boatner, who is

Stanford Group Company’s co-defendant, was not named on the face of

the judgment, which has not been expressly certified for appeal

under Rule 54(b) and cannot reasonably be construed as such.

Consequently, we do not have jurisdiction to hear this appeal.

DISMISSED for lack of appellate jurisdiction.

ENDRECORD




     3
       See Brown v. Miss. Valley State Univ., 311 F.3d 328, 331
(5th Cir. 2002)(“Under 28 U.S.C. § 1291, our appellate
jurisdiction is limited to appeals from final decisions of the
district courts.”)(internal quotations omitted).
     4
         Id.

                                  2
WIENER, Circuit Judge, Specially Concurring:

      When    we   dismiss   an   appeal     for   lack   of    jurisdiction,    we

generally write nothing because anything else would be dicta.                    In

this instance, however, I write briefly as a prudential matter in

the belief that doing so might be of assistance to the district

court. When, at oral argument, counsel alerted                 us to the possible

flaw in appellate jurisdiction, they also reiterated a central

point of contention from their appellate briefs, viz., whether or

not there is also a problem regarding subject matter jurisdiction

—— specifically, whether there is an absence of pure diversity of

citizenship.       On remand, the district court might wish to re-

examine its ruling on subject matter jurisdiction, keeping in mind

that, if the court is to have such jurisdiction grounded in

diversity of citizenship, Boatner must be not only a non-resident

of Louisiana but also a resident of some other state, presumably

Florida. This is because a United States citizen who, for purposes

of diversity, does not reside anywhere in this country is neither

a   citizen   of   any   state    nor   an   alien,   and      is   therefore   not

susceptible to the jurisdiction of the federal courts. See Newman-

Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989).




                                        3